Citation Nr: 0902962	
Decision Date: 01/28/09    Archive Date: 02/09/09

DOCKET NO.  07-04 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 40 percent 
for diabetes mellitus with erectile dysfunction and coronary 
artery disease.  

2.  Entitlement to an initial compensable rating for a 
hearing loss disability.

3.  Entitlement to service connection for peripheral 
neuropathy of the upper extremities.

4.  Entitlement to service connection for an eye disorder.

5.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse.


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1970 to May 
1972, and from April 1974 to January 1976.  This case comes 
before the Board of Veterans' Appeals (Board) on appeal from 
June 2003, April 2004, and March 2006 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  

In a December 2004 rating decision, the initial rating for 
diabetes was increased to 40 percent, effective March 4, 
2002, the original date of service connection.  A veteran is 
generally presumed to be seeking the maximum benefit allowed 
by law and regulation, and a claim remains in controversy 
where less than the maximum available benefit is awarded.  AB 
v. Brown, 6 Vet. App. 35 (1993).  Therefore, the claim for an 
increased evaluation for diabetes mellitus remain before the 
Board.

The veteran provided testimony at hearings at the RO In 
December 2004 and December 2008, before a decision review 
officer and before the undersigned, respectively.  
Transcripts of the hearings are of record.

The veteran's May 2004 substantive appeal also perfected an 
appeal with respect to the claim for entitlement to service 
connection for heart disease.  In a July 2006 rating 
decision, the RO determined that the veteran's coronary 
artery disease was related to his diabetes mellitus and was 
therefore part of the diabetic process as a noncompensable 
condition.  This effectively granted service connection for 
heart disease.  The July 2006 rating decision noted that it 
was a total grant of the benefits on appeal with respect to 
the claim for entitlement to service connection for heart 
disease.  Therefore, the claim for entitlement to service 
connection for heart disease was implicitly granted, and is 
not before the Board. 

During his December 2008 hearing, the veteran testified that 
his symptoms of coronary artery disease were worsening and 
the he was depressed due to his service-connected 
disabilities.  His testimony as to the effects of erectile 
dysfunction raises a claim for special monthly compensation 
based on the loss of use of a creative organ.  The claims for 
entitlement to a compensable rating for coronary artery 
disease, special monthly compensation based on loss of use of 
a creative organ, and entitlement to service connection for 
depression are referred to the RO for adjudication. 


FINDINGS OF FACT

1.  The veteran's diabetes mellitus with erectile dysfunction 
and coronary artery disease requires insulin, restricted 
diet, and regulation of activities; it has not been 
manifested by episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
required visits to a diabetic care provider twice a month. 

2.  The veteran has Level II hearing in the right ear and 
Level IV hearing in the left ear.

3.  Current peripheral neuropathy of the upper extremities is 
not etiologically related to service, including a service-
connected disease or injury.

4.  The veteran's visual impairment is not etiologically 
related to service, including a service-connected disease or 
injury.

5.  Hypertension is not etiologically related to service, 
including a service-connected disease or injury.



CONCLUSIONS OF LAW

1.  The scheduler criteria for an initial rating in excess of 
40 percent for diabetes mellitus with erectile dysfunction 
and coronary artery disease have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.120, Diagnostic 
Code 7913 (2008).

2.  The criteria for a compensable rating for a bilateral 
hearing loss disability have not been met.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 4.85, 4.86, Tables VI, VIA and VII, 
Diagnostic Code 6100 (2008).

3.  The veteran's peripheral neuropathy of the bilateral 
upper extremities is not proximately due to or the result of 
a service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 
1131, 1137 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 
3.310 (2006 & 2008).  

4.  The veteran's eye disorder is not proximately due to or 
the result of a service-connected disability.  38 U.S.C.A. §§ 
1110, 1112, 1131, 1137; 38 C.F.R. §§ 3.303, 3.310.  

5.  The veteran's hypertension is not proximately due to or 
the result of a service-connected disability.  38 U.S.C.A. §§ 
1110, 1112, 1131, 1137; 38 C.F.R. §§ 3.303, 3.310.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008) redefined VA's duty to assist the veteran 
in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

With respect to the veteran's claims for entitlement to 
increased ratings, this appeal arises from disagreement with 
the initial evaluations following the grant of service 
connection.  The courts have held that once service 
connection is granted the claim is substantiated, additional 
VCAA notice is not required; and any defect in the notice is 
not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Regarding the veteran's service connection claims, the RO 
issued a letter in April 2003, that notified him of the 
evidence needed to substantiate entitlement to service 
connection.  The letter also satisfied the second and third 
elements of the duty to notify by informing the veteran that 
VA would try to obtain medical records, employment records, 
or records held by other Federal agencies, but that he was 
nevertheless responsible for providing any necessary releases 
and enough information about the records to enable VA to 
request them from the person or agency that had them.

The veteran was provided a VCAA letter in December 2005 that 
provided notice on the evidence necessary to establish 
service connection on a direct and secondary basis for 
peripheral neuropathy of the upper extremities.  This letter 
did not address the veteran's other claims for entitlement to 
service connection on a secondary or direct basis.  

Any notice error will be presumed prejudicial unless VA can 
show that the error did not affect the essential fairness of 
the adjudication and persuade the Court that the purpose of 
the notice was not frustrated, for example by demonstrating 
"(1) that any defect was cured by actual knowledge on the 
part of the claimant, (2) that a reasonable person could be 
expected to understand from the notice what was needed, or 
(3) that a benefit could not have been awarded as a matter of 
law."  Sanders v. Nicholson, 487 F.3d 881, 888-9 (Fed. Cir. 
2007), George-Harvey v. Nicholson, 21 Vet. App. 334, 339 
(2007)  

A procedural or substantive error is prejudicial when the 
error affects a substantial right that a statutory or 
regulatory provision was designed to protect.  See McDonough 
Power Equip. v. Greenwood, 464 U.S. 548, 553 (1984).  Such an 
error affects the essential fairness of the adjudication.  
Id.; see Parker v. Brown, 9 Vet. App. 476 (1996); see also 
Intercargo Ins. Co. v. United States, 83 F.3d 391 
(Fed.Cir.1996).  Accordingly, if the error does not affect 
the "essential fairness" of the adjudication by preventing a 
claimant's meaningful participation in the adjudication of 
the claim, then it is not prejudicial.  McDonough, supra; 
Overton v. Nicholson, 20 Vet. App. 427, 435-7 (2006).

The Board finds that the lack of notice regarding the 
evidence necessary to substantiate a claim for all the 
veteran's claims does not constitute prejudicial error in 
this case because of evidence of actual knowledge on the part 
of the veteran and because the notice on the peripheral nerve 
claim, should have served to tell a reasonable person what 
evidence was needed to substantiate the other claims.  See 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

The Court has held that actual knowledge is established by 
statements or actions by the claimant or the claimant's 
representative that demonstrate an awareness of what was 
necessary to substantiate his or her claim.  Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008), citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007).  

The veteran demonstrated actual knowledge of what is 
necessary to substantiate a claim for secondary service 
connection by his testimony during his December 2008 hearing.  
The veteran specifically noted that he believed his claimed 
peripheral neuropathy of the upper extremities, hypertension, 
and eye disability were proximately due to or the result of 
his service-connected diabetes mellitus.  He also testified 
that his symptoms of these disabilities manifested at the 
time his diabetes mellitus was diagnosed.  Therefore, the 
veteran has demonstrated that he possesses actual knowledge 
of the criteria necessary to decide his claims for 
entitlement to service connection on a secondary basis.  

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  

The veteran has substantiated his status as a veteran.  He 
was notified of all elements of the Dingess notice, including 
the disability-rating and effective-date elements of the 
claims, by a March 2006 letter.  

There was a timing deficiency in that the March 2006 letter 
was sent after the initial adjudication of the claims.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
Inasmuch as the claims are being denied, no effective date or 
rating is being set.  The delayed notice on these elements, 
therefore, does not deprive the veteran of a meaningful 
opportunity to participate in the adjudication of the 
claims.  See McDonough Power Equip. v. Greenwood, 464 U.S. 
548, 553 (1984). 


The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the veteran, 
including service medical records, records from various 
federal agencies, and private medical records.  Additionally, 
the veteran was provided proper VA examinations in response 
to his claims.
For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

Initial Ratings

I.  General Legal Criteria

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2008).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned. 
38 C.F.R. § 4.7 (2008).

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2008).

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required.  38 
C.F.R. §§ 4.1, 4.2, 4.10.

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the initial evaluation period.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

II.  Diabetes Mellitus

Factual Background

Entitlement to service connection for diabetes mellitus was 
granted in the June 2003 rating decision on appeal, with an 
initial rating of 20 percent assigned, effective March 4, 
2002.  As noted above, an increased rating of 40 percent was 
assigned in a December 2004 rating decision, also effective 
March 4, 2002. 

Service connection for erectile dysfunction as secondary to 
diabetes mellitus was awarded in a March 2006 rating decision 
and assigned a noncompensable rating, effective January 17, 
2003.  At that time, the RO noted that the veteran's erectile 
dysfunction was considered a part of his diabetic process and 
therefore was not assigned a separate compensable rating.  
Similarly, in a July 2006 rating decision, the current 40 
percent rating for diabetes mellitus was continued, and the 
veteran's coronary artery disease was added to his diabetic 
process and noted to be noncompensable.  See Diagnostic Code 
7913 (providing that noncompensable manifestations of 
diabetes will be rated together).

Private treatment records establish that diabetes mellitus 
type 1 was diagnosed in March 2001.  In May 2001, the veteran 
reported a dry mouth and burning in his feet.  He was 
prescribed two doses of insulin a day.  A month later, in 
June 2001, he was diagnosed as having diabetic neuropathy of 
the fifth digit of the left foot (separate compensable 
ratings have been established for neuropathy of each lower 
extremity).  His complaints of pain were treated with 
medication and injections of various anesthetics around the 
pero-joint area of the fifth toe on the left foot.

The veteran continued to undergo treatment for diabetes 
mellitus with visits to his physician occurring, on average, 
every few months.  In December 2002, the veteran's doctor 
diagnosed diabetes mellitus type 2 complicated by diabetic 
neuropathy.  In January 2003, the veteran stated that he had 
experienced erectile dysfunction for the past two years and 
had begun treatment for this condition.

The veteran's diabetes was reported as well-controlled until 
August 2003, when his doctor noted a steady increase in blood 
sugar with accompanying polyuria and polydipsia.  In November 
2003, additional diet and exercise were recommended with a 
return to excellent glycemic control.  However, in May 2004, 
the veteran's glycemic control was noted to have 
significantly worsened, and in June 2004 his insulin doses 
were increased.  

The veteran began treatment for diabetes at the VAMC in 
October 2004.  He was prescribed the same dosage of insulin 
and advised to diet and exercise.  During his examination, he 
complained of atypical chest pain that was thought to be 
musculoskeletal in nature. 

In May 2006, the veteran was provided a VA examination in 
connection with his claim for an increased rating for 
diabetes mellitus and service connection for heart disease.  
He reported symptoms of blurred vision, lack of energy, and 
burning of the feet related to his diabetes.  He had never 
been hospitalized for his diabetes, and while hypoglycemia 
used to be a problem, his blood sugar levels had been low for 
the last six months.  He kept to a diet and restricted his 
activities due to his fatigue.  

The veteran was currently unemployed due to layoffs from a 
plant closing.  He stated that he went home from work from 
time to time due to elevated blood sugar levels and blurred 
vision.  He denied being diagnosed with coronary artery 
disease, but the examiner noted that the veteran had been 
diagnosed with non-obstructive coronary artery disease 
following cardiac catheterization in October 2000.  The 
diagnoses were diabetes mellitus with minimal neuropathy and 
coronary artery disease as likely as not related to diabetes.  
The examiner noted that it was unclear whether the veteran's 
heart disease was symptomatic.  

The veteran underwent a second VA examination to determine 
the severity of his diabetes mellitus in November 2007.  He 
denied any frank episodes of ketoacidosis or hypoglycemia, 
and reported having no hospitalizations.  He reported seeing 
his diabetic care provider every three to four months and 
that he had not been advised to restrict his activities.  The 
veteran believed that diabetes affected his activities of 
daily living due to numbness in his hands and feet and 
problems with vision, erectile dysfunction, and dietary 
restrictions.  The diagnoses were diabetes mellitus type 2 
requiring diet, oral medications, and insulin, as well as 
peripheral neuropathy, and erectile dysfunction.  

In December 2007, the veteran reported to the VA emergency 
room with complaints of high glucose levels and a swollen 
eye.  He was diagnosed as having conjunctivitis and 
hypoglycemia and discharged with instructions to follow a 
sugar-free diet.  

Another VA examination for heart disease was conducted in 
December 2007.  The veteran denied having coronary artery 
disease or congestive heart failure, but did complain of 
occasional chest pain and shortness of breath.  He was 
diagnosed as having mild coronary artery disease related to 
diabetes mellitus with a normal echocardiogram.

The veteran testified at hearings before a hearing officer 
and before the Board in December 2004 and December 2008, 
respectively.  He stated that he treated his diabetes 
mellitus with insulin twice a day and had been seen in the 
emergency room several years ago for elevated blood sugar.  
His diabetes mellitus restricted his ability to play ball, 
hunt, dance, and impacted his love life.  In December 2004, 
he testified that he visited his diabetic health care 
provider twice a month.

Analysis

The currently assigned 40 percent evaluation under Diagnostic 
Code 7913, contemplates treatment with insulin, restricted 
diet, and regulation of activities.  A rating of 60 percent 
is assigned for diabetes mellitus requiring insulin, 
restricted diet, and regulation of activities and involving 
episodes of ketoacidosis or hypoglycemic reactions requiring 
one or two hospitalizations per year or visits to a diabetic 
care provider twice a month plus complications that would not 
be compensable if separately evaluated.  38 C.F.R. § 4.119, 
Code 7913.

While the veteran's diabetes requires treatment with insulin, 
restricted diet, and regulation of activities, it has clearly 
not involved episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
visits to a diabetic care provider twice a month.  

While the veteran was treated at the VAMC emergency room in 
December 2007 for hypoglycemia, there is no other indication 
that he has been hospitalized for diabetes mellitus during 
the appeals period.  He specifically denied experiencing any 
hospitalizations for diabetes during his May 2006 and 
November 2007 VA examinations.  

In addition, although the veteran testified in December 2004 
that he visited his diabetic health care provider twice a 
month, review of his treatment records and statements during 
the November 2007 VA examination establish that he is treated 
for his diabetes, on average, once every few months.  

Finally, the veteran has complications of diabetes that would 
not be compensable if rated separately, specifically erectile 
dysfunction and coronary artery disease.  A compensable 
rating for coronary artery disease would require that a 
workload between 7 and 10 METs productive of dyspnea, 
fatigue, angina, dizziness, or syncope, or requiring 
continuous medication.  38 C.F.R. § 4.104, Diagnostic Code 
7005 (2008).  The veteran has reported some of these 
symptoms, but they have been attributed to mechanical chest 
pain rather than heart disease.  The heart disease has been 
described as mild and there is no evidence that it requires 
medication.

There is no diagnostic code for rating erectile dysfunction.  
Analogous codes require loss or atrophy of both testes, 
removal of part of the penis, or voiding dysfunction.  
38 C.F.R. § 4.115b (2008).  The only reported manifestation 
of the veteran's erectile dysfunction is difficulty 
functioning sexually.  Hence the disability would not warrant 
a separate schedular rating.

The lack of hospital treatment for his diabetes coupled with 
the necessity of visiting a diabetic health care provider 
only once every few months leads the Board to conclude that 
the veteran's diabetes mellitus most nearly approximates the 
criteria associated with the currently assigned 40 percent 
disability rating, and an increased rating is therefore not 
warranted.  

III.  Hearing Loss Disability

Factual Background

Service connection for a bilateral hearing loss disability 
was granted in the April 2004 rating decision on appeal.  A 
noncompensable disability rating was assigned, effective 
March 4, 2003.

In response to his claim for service connection, the veteran 
was provided a VA audiological examination in March 2004.  He 
complained of decreased hearing with the most difficulty 
occurring while engaged in conversation or with exposure to 
background noise.  An audiogram showed pure tone thresholds, 
in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
15
50
45
55
LEFT
15
50
70
65

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and 94 percent in the left ear.  The 
diagnoses were moderate sensorineural hearing loss at 2000 
Hertz (Hz) and above in the right ear and moderately severe 
sensorineural hearing loss at 1500 Hz and above in the left 
ear.  

In May 2006 the veteran under a second VA audiological 
examination.  He reported having trouble hearing when 
speaking on the phone and in conversations.  An audiogram 
measured pure tone thresholds as follows:




HERTZ



1000
2000
3000
4000
RIGHT
30
55
65
65
LEFT
30
55
70
75

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and 84 percent in the left ear.  The 
diagnoses were mild to moderately severe sensorineural 
hearing loss in the right ear and mild to severe 
sensorineural hearing loss in the left ear.  

The veteran's most recent VA audiological examination was 
conducted in November 2007.  Pure tone thresholds were as 
follows:



HERTZ



1000
2000
3000
4000
RIGHT
35
60
70
75
LEFT
35
60
75
80

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and 80 percent in the left ear.  The 
diagnoses were mild to severe sensorineural hearing loss in 
the right ear and mild to severe sensorineural hearing loss 
in the left ear.  

Analysis

Evaluations of hearing loss range from noncompensable to 100 
percent, based upon organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests, together with the average hearing threshold level as 
measured by puretone audiometry tests in the frequencies 
1000, 2000, 3000, and 4000 cycles per second.  38 C.F.R. § 
4.85(a) and (d) (2008).  

To evaluate the degree of disability for service-connected 
bilateral hearing loss, the rating schedule establishes 
eleven (11) auditory acuity levels, designated from level I, 
for essentially normal acuity, through level XI, for profound 
deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2008).  
The assignment of disability ratings for hearing impairment 
is derived by a mechanical application of the Rating Schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).  

When the pure tone thresholds at the four specified 
frequencies (1000, 2000, 3000, and 4000 hertz) are 55 
decibels or more, or when the pure tone thresholds are 30 
decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
That numeral will then be elevated to the next highest Roman 
numeral.  38 C.F.R. § 4.86.  

The veteran does not meet the criteria for an exceptional 
pattern of hearing loss.  

With respect to the right ear, the greatest degree of hearing 
impairment was measured at the veteran's November 2007 VA 
audiological examination.  The pure tone threshold average at 
that time was 60 decibels with a speech recognition score of 
92 percent.  This translates to Level II hearing impairment 
under Table VI.  

With respect to the veteran's left ear, the greatest degree 
of hearing impairment was also measured at the November 2007 
audiological examination.  The pure tone threshold average at 
that time was 62.5 decibels and the speech recognition score 
was 80 percent.  This also translates to Level IV hearing 
impairment under Table VI.  Level II hearing impairment in 
one ear and Level IV in the other warrants a noncompensable 
rating under the applicable criteria.  38 C.F.R. § 4.85, 
Diagnostic Code 6100 (2008).  Accordingly, an increased 
rating is not warranted. 

IV.  Other Considerations

In exceptional cases an extraschedular rating may be 
provided.  38 C.F.R. § 3.321 (2008).  The threshold factor 
for extraschedular consideration is a finding that the 
evidence before VA presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Therefore, 
initially, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-
connected disability with the established criteria found in 
the rating schedule for that disability.  Thun v. Peake, 22 
Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1). (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When the rating schedule is 
inadequate to evaluate a claimant's disability picture and 
that picture has related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service for 
completion of the third step--a determination of whether, to 
accord justice, the claimant's disability picture requires 
the assignment of an extraschedular rating.  Id.  

The Board finds that the rating criteria contemplate the 
veteran's disabilities.  The veteran's diabetes mellitus is 
manifested by symptoms such as occasional high blood sugar 
levels and requires treatment with insulin, restricted 
activities, and regulation of activities.  In addition, his 
hearing loss disability manifests difficulty hearing during 
conversations and with background noise.  The  manifestations 
of his disabilities are contemplated in the rating criteria.  
The rating criteria are therefore adequate to evaluate the 
veteran's disabilities.  Referral for consideration of 
extraschedular rating is, therefore, not warranted.

Service Connection Claims

I.  General Legal Criteria

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.   

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

Additionally, for veteran's who have served 90 days or more 
of active service during a war period or after December 31, 
1946, certain chronic disabilities, such as hypertension, are 
presumed to have been incurred in service if such manifested 
to a compensable degree within one year of separation from 
service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 
3.309(a). 

Service connection is also provided for a disability, which 
is proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310.  The Court has held 
that service connection can be granted under 38 C.F.R. § 
3.310, for a disability that is aggravated by a service-
connected disability and that compensation can be paid for 
any additional impairment resulting from the service-
connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).  
VA has amended 38 C.F.R. § 3.310 to explicitly incorporate 
the holding in Allen.  38 C.F.R. 3.310 (2008).

The amended 38 C.F.R. § 3.310, limits service connection on 
the basis of aggravation to those situations in which medical 
evidence created prior to the alleged aggravation establishes 
a baseline for the disability prior to aggravation.  

With chronic diseases shown as such in service, or within the 
presumptive period after service, so as to permit a finding 
of service connection, subsequent manifestation of the same 
chronic disease at any later date, however remote, are 
service connected unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2008).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Direct Service Connection

The veteran does not contend, nor is there other evidence 
that peripheral neuropathy, eye disorders, or hypertension 
was directly incurred in service.  The claimed disorders were 
not reported until many years after service.

Secondary Service Connection

II.  Peripheral Neuropathy Upper Extremities

The veteran contends that service connection is warranted for 
peripheral neuropathy of the bilateral upper extremities as 
secondary to diabetes mellitus.  He testified during his 
December 2008 hearing that he experiences pain in his 
shoulders and pain and numbness in his hands and arms.

The medical evidence shows that the veteran first complained 
of pain in his upper extremities in October 2005, when he was 
diagnosed with right shoulder impingement syndrome and 
bursitis following complaints of right shoulder pain for the 
past two months.  X-rays of the right shoulder in April 2006 
were normal, but X-rays of the neck showed degenerative disc 
disease of the cervical spine. 

Similarly, in February 2008, the veteran complained of left 
shoulder pain along with intermittent chest pain.  A March 
2008 MRI of the left shoulder showed hypertrophic changes at 
the acromioclavicular joint (AC) and degenerative thinning of 
the tendons.  A month later, in April 2008, the veteran 
complained of worsening pain in both his arms.  

Upon VA examination in May 2006, the veteran reported having 
burning and numbness in his feet and right little toe.  
Strength of the dorsal muscles was good and vibratory 
sensation was normal in the fingers.  Pinprick was 60 percent 
of normal in the right hand and 40 percent of normal in the 
left hand.  The diagnosis was minimal neuropathy.  

The veteran was provided another VA examination in May 2007, 
specifically for peripheral neuropathy.  He reported 
bilateral shoulder and elbow pain for approximately two 
years, and radiating pain from his neck down the right upper 
extremity for six months.  He also complained of intermittent 
numbness in the right middle and ring fingers occurring at 
the same time as the pain radiating from his neck.  

Physical examination showed evidence of impingement of the 
right shoulder and no evidence of deep tendon reflexes in any 
of the four extremities.  Vibratory sensation was intact in 
the fingers and diminished in the toes.  Pinprick was 80 
percent of normal in the fingers of the right hand and 60 
percent of normal in the fingers of the left hand.  

Bilateral median and ulnar motor and sensory nerve conduction 
studies from May 2006 showed mild left ulnar neuropathy at 
the elbow and minimal neuropathy of the right nerves.  The 
diagnosis was evidence of mild sensory neuropathy involving 
both hands and feet.  The examiner found that the veteran's 
complaints regarding the upper extremities were secondary to 
cervical radiculopathy.  

The veteran's most recent VA examination for peripheral 
neuropathy was conducted in November 2007.  He stated that he 
was right hand dominant and experienced numbness in his feet 
and hands.  Upon neurological examination, distal motor 
function was intact in the upper extremities with decreased 
sensation to vibration noted in the bilateral hands.  There 
was also decreased sensation to pinprick and light touch in 
both hands.  Deep tendon reflexes were absent in the upper 
extremities.  The diagnosis was mild peripheral neuropathy of 
the upper extremities.  

In June 2008, the November 2007 VA examiner provided an 
addendum report to his examination.  The examiner concluded, 
based on the May 2006 nerve conduction study, that the 
veteran's neuropathy of the upper extremities was at least as 
likely as not related to his ulnar radiculopathy and not due 
to diabetes mellitus.  

Although the record shows that the veteran has been diagnosed 
as having mild peripheral neuropathy of the upper 
extremities, there is no competent evidence of a nexus 
between the neuropathy and the veteran's service-connected 
diabetes mellitus.  In fact, both the May 2006 and November 
2007 VA examiners concluded that the veteran's complaints of 
numbness and pain in the upper extremities were secondary to 
his cervical radiculitis.  The only evidence supportive of 
the claim are the statements of the veteran, and as a lay 
person, he is not competent to provide an opinion concerning 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  

As the preponderance of the evidence is clearly against a 
finding that the veteran's peripheral neuropathy of the upper 
extremities is secondary to his service-connected diabetes 
mellitus, the benefit of the doubt doctrine is not for 
application, and the claim is denied. 

III.  Eye Disorder

The veteran also contends that he experiences a chronic eye 
disorder secondary to diabetes mellitus.  

The medical evidence establishes that the veteran first 
complained of blurry vision while undergoing treatment with 
his private doctor for diabetes in June 2001.  His physician 
diagnosed significant impairment to vision of both eyes 
during the past month and referred the veteran to an 
opthamologist.  In August 2004, the veteran again complained 
of blurry vision accompanying high blood sugar levels.  Upon 
examination his conjunctivae were clear and the veteran was 
again referred to an opthamologist.  

Records of treatment from the VAMC show that the veteran was 
seen for an optometry appointment in March 2003.  Following 
an eye examination, normal tension glaucoma was suspected in 
both eyes.  Six months later, in September 2005, the veteran 
was diagnosed with suspected mild glaucoma secondary to his 
cup and disc ratio.  He was noted to have diabetes mellitus 
without retinopathy.  In January 2006, a diagnosis of primary 
open angle glaucoma in the right eye more than the left was 
rendered.  Five days later, the veteran reported to the VAMC 
urgent care with complaints of blurry vision.  The examining 
physician found that it was likely secondary to diabetes 
mellitus.

The veteran was provided a VA optometry examination in April 
2006.  He reported blurred vision in his eyes for two to 
three years.  Following an eye examination, suspected 
glaucoma, cataracts, and diabetes without diabetic 
retinopathy were diagnosed.  

The veteran's most recent VA eye examination was conducted in 
December 2007.  He complained of occasional dry eye and a 
foreign body sensation.  He denied decreased vision, blurry 
vision, and distorted vision.  An eye examination was 
performed, and the examiner diagnosed suspected glaucoma 
based on the appearance of the optic nerve, dry eye syndrome, 
and diabetes without retinopathy.  

The weight of the evidence establishes that the veteran's 
complaints related to his vision are due to glaucoma and not 
any eye disorder secondary to his diabetes mellitus.  
Weighing against the veteran's claim are the multiple 
diagnoses of glaucoma from the VAMC optometrists and the 
April 2006 and December 2007 VA examiners.  While the record 
does contain a January 2006 note from a VA urgent care 
physician finding that the veteran's blurred vision is likely 
secondary to diabetes mellitus, the Board notes that no eye 
examination was performed at the time of this diagnosis.  In 
addition, the numerous VA optometrists who have examined the 
veteran have all determined that he did not have diabetic 
retinopathy.  

The Board has considered the testimony of the veteran 
relating his vision problems to his service-connected 
diabetes mellitus, but as a lay person, he is not competent 
to provide an opinion concerning medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Therefore, the preponderance of the evidence establishes that 
the veteran's visual impairment is due to his glaucoma and 
not secondary to his service-connected diabetes mellitus.  
The Board therefore concludes that the evidence is against a 
nexus between the veteran's claimed disability and his 
service-connected diabetes mellitus and the claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002).

IV.  Hypertension

The veteran contends that service connection is warranted for 
hypertension as secondary to his service-connected diabetes 
mellitus.  At his December 2008 hearing before the Board, the 
veteran testified that he was diagnosed with hypertension at 
the same time as his diabetes. 

Private treatment records show that the veteran was 
hospitalized in October 2000 with complaints of chest pain.  
A cardiac catheterization was performed and he was diagnosed 
with nonobstructive coronary artery disease and uncontrolled 
hypertension.  Hypertension was also noted in June 2001 by 
the veteran's diabetic health care provider.  

In response to his claim for entitlement to service 
connection for hypertension, the veteran was provided a VA 
examination in May 2006.  After examining the veteran and 
reviewing the claims folders, the examiner found that it was 
less likely as not that the veteran's hypertension was 
secondary to his service-connected diabetes.  The examiner 
based his opinion on the lack of evidence of diabetic 
nephropathy and determined that it was more likely that the 
veteran had essential hypertension unrelated to diabetes.

Similarly, at the veteran's second VA examination in December 
2007, he was diagnosed as having essential hypertension.  
Since the veteran's hypertension preceded the onset of 
diabetes, the examiner found that it was less likely than not 
that the two were related.  

The Board finds that service connection is not warranted for 
hypertension as secondary to the veteran's diabetes mellitus 
as there is no medical evidence of a nexus between the two 
disorders.  In fact, the only medical opinions addressing the 
etiology of the veteran's hypertension are specifically 
against the claim.  While the veteran testified that he 
believed his hypertension was due to his service-connected 
diabetes, as noted above, as a lay person, he is not 
competent to provide an opinion concerning medical causation.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Accordingly, the Board must conclude that the preponderance 
of the evidence is against the claim, and it is therefore, 
denied.  38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Entitlement to an initial rating in excess of 40 percent for 
diabetes mellitus with erectile dysfunction and coronary 
artery disease is denied.  

Entitlement to an initial compensable rating for a hearing 
loss disability is denied.

Entitlement to service connection for peripheral neuropathy 
of the bilateral upper extremities is denied.

Entitlement to service connection for an eye disorder is 
denied.

Entitlement to service connection for hypertension is denied.



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


